Citation Nr: 1503695	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-11 815 	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disorder to include radiculopathy.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbosacral spine degenerative disc disease for the period prior to February 16, 2010.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbosacral spine degenerative disc disease for the period on and after February 16, 2010.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1960 to November 1964.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Indianapolis, Indiana, Regional Office (RO) which denied a TDIU.  In July 2010, the RO increased the disability evaluation for the Veteran's lumbosacral spine degenerative disc disease from 10 to 20 percent and effectuated the award as of February 16, 2010.  In September 2010, the RO established service connection for right lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; and effectuated the award as of February 16, 2010.  In March 2012, the RO denied service connection for left lower extremity radiculopathy.   The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
In his November 2014 Written Brief Presentation, the accredited representative advanced that service connection for a neck disorder, an anxiety disorder, and acne was warranted and further noted that it was unclear why hypertension, abnormal EKG and stroke were ignored as part of the original claim.  The accredited representative's written statement may be reasonably construed as an informal application to reopen the Veteran's claim of entitlement to service connection for cervical spine degenerative joint disease and an informal claim of entitlement to service connection for both an acquired psychiatric disorder to include an anxiety disorder, a skin disorder to include acne, hypertension, abnormal EKG and stroke.  The issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


REMAND

Left Lower Extremity Disorder and TDIU

The Veteran asserts that service connection for left lower extremity radiculopathy is warranted as the claimed disorder was precipitated by his service-connected disabilities.  He contends further that his service-connected disabilities render him unable to secure and to follow any form of substantially gainful employment.  

In his November 2014 Written Brief Presentation, the accredited representative advanced that service connection for hypertension, a heart disorder manifested by an abnormal electrocardiographic study (EKG), and stroke (cerebrovascular accident (CVA)) residuals is warranted.  The accredited representative conveyed that: "the question then is why the hypertension, abnormal EKG, and the stroke were ignored as part of the original claim;" "the claimed left sciatica appears to be more a residuals of his stroke than a radiculopathy;" and "inactivity because of a bad back and the ensuing blood pressure and other diseases of inactivity are not at all a hard inference either."  

The report of a February 2012 VA examination states that the Veteran had "a history of a stroke in 2004 with left[-]sided residuals."  On examination, the Veteran exhibited left lower extremity neurological symptoms.  The examining VA nurse practitioner opined that the Veteran "has a history of CVA with left[-]sided residuals which may explain the weakness in the left lower extremity."  

The RO has not adjudicated the issues of service connection for hypertension, a heart disorder manifested by an abnormal EKG, and CVA residuals.  Given the Veteran's contentions, the nature of the claimed disorders, and as entitlement to a TDIU is based upon an accurate assessment of all of the Veteran's service-connected disorders, the Board finds that the newly raised issues are inextricably intertwined with the certified issue of service connection for a left lower extremity disorder to include radiculopathy and entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Lumbosacral Spine Degenerative Disc Disease and Right Lower Extremity Radiculopathy 

The Veteran contends that both an evaluation in excess of 20 percent for his lumbosacral spine degenerative disc disease and an initial evaluation in excess of 10 percent for his right lower extremity radiculopathy are warranted as the disabilities are productive of severe physical and vocational impairment.  

The Board observes that the VA examination reports of record are unclear as to the current severity of the lumbosacral spine degenerative disc disease and right lower extremity radiculopathy.  The accredited representative conveys that the VA examiner at the February 2012 VA examination indicated that "the range of motion alone did not address the actual functional impairment" associated with the Veteran's service-connected lumbosacral spine disorder and right lower extremity radiculopathy.  In this case, the most recent examination was from February 2012 and there are no treatment records after November 2012 to assess the severity of the condition.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA spinal and neurological examinations are needed to adequately resolve the issues raised by the instant appeal.  

VA clinical documentation dated after November 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his left lower extremity disorder and all treatment of his service-connected lumbosacral spine degenerative disc disease and right lower extremity radiculopathy after November 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after November 2012.  

3.  Schedule the Veteran for a VA neurological examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his left lower extremity disorder and the nature and severity of his service-connected right lower extremity radiculopathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left lower extremity disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for lumbosacral spine degenerative disc disease, right lower extremity radiculopathy, and tinnitus.  

The examiner should further express an opinion as to the impact of the Veteran's right lower extremity radiculopathy upon his vocational pursuits.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA spinal examination conducted by the appropriate physician in order to assist in determining the nature and severity of his lumbosacral spine degenerative disc disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should express an opinion as to the impact of the Veteran's lumbosacral spine degenerative disc disease upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Adjudicate the referred issues including the intertwined issues of service connection for hypertension, a heart disorder to include an abnormal EKG, and CVA residuals.  The Veteran and his accredited representative should be informed in writing of the resulting decision and associated appellate rights.  The issues are not on appeal unless there is both a notice of disagreement and a substantive appeal as to each issue.  

6.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

